UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-152775 iGENII, INC. (Exact name of small business issuer as specified in its charter) Delaware 26-2046163 (State of incorporation) (IRS Employer ID Number) 99 W. Hawthorne Ave, Suite 610 Valley Stream, New York 11580 (Address of principal executive offices) (516) 599- 0064 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of May 13, 2010,9,272,900 shares of common stock, par value $0.001 per share, were outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements Item 2. Management’s Discussion and Analysis or Plan of Operation 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II 16 Item 1. Legal Proceedings 16 Item IA. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 17 PART I FINANCIAL INFORMATION Item 1. Financial Statements. iGENII, INC. FINANCIAL STATEMENTS (UNAUDITED) March 31, 2010 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 2 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Statements of Stockholders Equity 6 Notes to Financial Statements 7- 12 1 ACSB Acquavella, Chiarelli, Shuster, Berkower & Co., LLP 517 Route One 1 Penn Plaza Iselin, New Jersey 08830 36th Floor 732. 855.9600 New York, NY 10119 Fax:732.855.9559 212.786.7510 www.acsbco.com Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of iGENII Inc. We have reviewed the accompanying balance sheet of iGENII, Inc. (“the Company”) as of March 31, 2010 and the related statement of operations, stockholder’s equity and cash flows for the three months ended March 31, 2010. These financial statements are the responsibility of the company’s management. We conducted our review in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the balance sheet of iGENII, Inc. at December 31, 2009, and the related statements of operations, stockholder’s equity, and statements of cash flows for the year then ended; and in our report dated April 13, 2010, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying balance sheet as of December 31, 2009 is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. The accompanying financial statements have been prepared assuming that the company will continue as a going concern. As discussed in Note2 to the financial statements, the Company has no established source of revenue and no operations.
